Citation Nr: 9935652	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected residuals of rheumatic fever.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which continued a noncompensable 
evaluation for service-connected rheumatic fever and denied 
service connection for a bilateral shoulder disorder and for 
a bilateral knee disorder.  The veteran appealed the decision 
to the Board which remanded the case to the RO in March 1998 
for further development.  After completion of the requested 
development to the extent possible and continued denial of 
the veteran's claim the RO returned the case to the Board for 
further appellate review.

The Board notes that during the veteran's September 1999 
video hearing the veteran's representative on the veteran's 
behalf asserted a claim of entitlement to service connection 
for arthritis of multiple joints, other than the bilateral 
shoulders and knees, including as secondary to service-
connected rheumatic fever.  The Board refers this matter to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence of record does not indicate that the veteran 
has any ratable cardiac, musculoskeletal, or neurological 
residuals or other symptoms or sequelae of his service-
connected rheumatic fever.

2.  There is no competent medical evidence linking a 
bilateral shoulder disorder to the veteran's service-
connected rheumatic fever or to his period of active service.

3.  There is no competent medical evidence linking a 
bilateral knee disorder to the veteran's service-connected 
rheumatic fever or to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of rheumatic fever have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.88b, 
Diagnostic Codes 6309 (1999).

2.  The claim of entitlement to service connection for a 
bilateral shoulder disorder is not well grounded.  
38 U.S.C.A. §5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected residuals of 
rheumatic fever are more disabling than contemplated by the 
current noncompensable disability rating.  He avers that the 
disorder causes joint pain and inflammation throughout his 
body.  The veteran further asserts that he has current 
bilateral shoulder and knee disorders which should be service 
connected because they are attributable to his service-
connected residuals of rheumatic fever.

Evaluation of residuals of rheumatic fever

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Noting that the veteran had undergone several months of in-
service hospitalization for rheumatic fever in 1954, the RO 
granted service connection for rheumatic fever in November 
1956.  The RO rated the disorder as noncompensable.  The RO 
continued the noncompensable evaluation under Diagnostic Code 
(DC) 6309 in July 1994 and in July 1999 recharacterized the 
disorder as residuals of rheumatic fever.

The veteran's service medical records (SMRs) disclose that 
the veteran was hospitalized between April and July 1954 
following symptoms of sore throat and stiffness of the knees 
and ankles.  During this hospitalization, the veteran was 
treated with bed rest and salicylates.  Upon treatment, 
symptomatic and clinical improvement was prompt.  Subsequent 
examination revealed no heart enlargement and no cardiac 
abnormality on auscultation.  Physical examination following 
hospitalization showed no joint abnormality and the veteran 
was found fit for full duty in July 1954.  From that time 
until his January 1956 release from service the SMRs disclose 
that the veteran neither sought nor received treatment for 
sequelae of rheumatic fever.  The separation physical 
examination notes the in-service diagnosis of active 
rheumatic fever with heart involvement (myocarditis) and that 
after treatment the veteran had been released for duty 
without disability.  The separation examination report also 
notes normal physical examination and normal CBC and 
sedimentation rates.

VA examinations in September 1956 disclosed no joint 
inflammation or other signs of orthopedic sequelae of 
rheumatic fever and no significant murmurs or other 
significant heart sequelae of rheumatic fever.

There is no medical evidence associated with the claims file 
after the September 1956 VA examination reports until private 
medical records document treatment from September 1992 to 
November 1993.  Private treatment records of Sunga and 
Chatto, M.D., S.C., document the veteran's treatment for 
right shoulder pain after having done some painting in 
September 1992.  The examining physician noted minimal right 
shoulder tenderness and no evidence of joint inflammation.  
X-rays disclosed a normal right shoulder.  The diagnosis 
appears to be right shoulder arthralgia versus bursitis 
versus degenerative arthritis.  These records include no 
evidence linking a joint disorder to residuals of rheumatic 
fever or to the veteran's period of active service.

The veteran underwent VA heart and joints examinations in May 
1994.  The examination reports note the veteran's complaint 
of increasing stiffness and pain in his shoulders and knees, 
and occasional swelling in his knees.  The veteran had 
trouble removing his shirt.  Objective findings also included 
substantial popping and grinding of the shoulders and knees 
upon movement, marginal limitation of range of motion of the 
shoulders bilaterally and normal range of motion of the knees 
bilaterally.  A chest X-ray was normal including normal heart 
size and configuration, and laboratory findings were normal.  
Diagnoses were status post-rheumatic fever, and pain and 
stiffness in bilateral shoulders and knees with limited 
motion of external rotation of the bilateral shoulders.  The 
examiners did not link the symptomatology associated with the 
veteran's joints to his service or to a service-connected 
disability including residuals of rheumatic fever.

A December 1994 letter from the Marcos N. Sunga, M.D., 
confirms the veteran's treatment for multiple joint pain 
since 1992 which he attributed to degenerative 
osteoarthritis.  However, the physician also acknowledged 
reviewing SMRs documenting the veteran's in-service rheumatic 
fever.  Dr. Sunga also noted that the veteran claimed to have 
recurrent multiple joint pain with occasional swelling and 
redness "in some of his joints" and lower energy levels 
since his bout with rheumatic fever.  He also noted that the 
veteran had been diagnosed as having a heart murmur.  Dr. 
Sunga did not indicate that the veteran had active rheumatic 
fever, nor did he indicate that the veteran had any residuals 
of his in-service episode of rheumatic fever.  He did not 
relate any current disability to the veteran's military 
service.

At a March 1995 VA examination, the veteran continued to 
report sore shoulders and knees, increased fatigue and 
shortness of breath upon exercise.  X-rays showed a normal 
chest, unchanged since the May 1994 examination.  Other 
objective findings included regular heart rhythm with no 
murmur but with an S4 gallop.  A March 1995 electrocardiogram 
was reported to be normal.  Diagnoses initially included 
"rheumatic heart disease with S4 gallop," however, in June 
1995 the examiner amended this diagnosis to "history of 
rheumatic fever."  The examiner explained the changed 
diagnosis in an October 1998 memorandum stating, in essence, 
that the initial diagnosis on the March 1995 examination 
report had been erroneous.  He concluded that on the basis of 
the veteran's history, and available information, the primary 
diagnosis should be rheumatic fever diagnosed in the military 
in 1954 with an episode of myocarditis that resolved.  

Dr. Sunga stated in a May 1998 letter that an April 1998 
evaluation disclosed the veteran's continued "multiple joint 
pain" attributed, in part, to degenerative osteoarthritis.  
The letter also refers to the veteran's complaint of an 
occasional "episode of more pain on his peripheral joints 
like the fingers and wrists associated with swelling, redness 
and warmth."  After noting the veteran's in-service 
hospitalization in 1954, the physician wrote:  "I wonder if 
these episodes of intermittent swelling and redness may be a 
recurrence of rheumatic fever."  The letter further states 
that the physician instructed the veteran to return for an 
evaluation in the event of another episode of unusual joint 
swelling or redness.  The physician concluded by stating that 
the veteran "also has a systolic heart murmur which is most 
likely a residual of the rheumatic fever."  

The physician who conducted a December 1998 VA examination 
found no orthopedic or cardiac residuals of rheumatic fever.  
Objective findings included some arthritic joint stiffness 
which was not sufficiently severe to hinder the veteran's 
daily activities.  Range of joint motion was "excellent" 
and there were no problems with ease of motion.  The examiner 
expressly found no evidence of knee or shoulder disorders and 
no evidence of a murmur, carotid bruit, valvular disease, 
shortness of breath, pulse abnormality or other indication of 
a heart-related disorder.  The physician noted that all 
diagnostic tests showed the veteran's heart to be normal with 
no condition attributable to rheumatic fever.  Diagnoses 
included history of rheumatic fever without valvular disease, 
and osteoarthritis.  The examining physician did not 
attribute the osteoarthritis to the rheumatic fever or the 
veteran's period of active service.

In September 1999 the veteran submitted into evidence another 
letter from Dr. Sunga together with a waiver permitting Board 
consideration without prior RO review.  In the September 1999 
letter, the physician explained that the veteran "has asked 
me if there is a possibility that he could be having 
rheumatic fever."  In apparent answer to the veteran's 
inquiry the letter further states that if the veteran "has 
arthritis which is an active inflammation with polyarthralgia 
and previous history of rheumatic fever, then [he] can be 
identified to have recurrent rheumatic fever based on one 
major criteria and 2 minor ones."  As noted, by the 
extensive medical evidence above, however, there is no 
evidence that the veteran has inflammatory joint disease as 
the preponderance of the evidence indicates that the veteran 
has degenerative arthritis or osteoarthritis of multiple 
joints.  The letter also states that the veteran had some 
mild systolic heart murmur, but Dr. Sunga does not relate 
this finding to any specific disorder.  

In a March 1994 written statement and RO and Board video 
hearing testimony in September 1994 and September 1999, 
respectively, the veteran stated that following his 
separation from service he was hospitalized at a VA facility 
for recurrent rheumatic fever in 1956 or 1957.  However, the 
facility that the veteran identified notified the RO that 
records of the claimed hospitalization would have been 
destroyed in 1986.  The veteran claimed continuing episodic 
bilateral shoulder and knee pain and swelling since his 
separation from service but he does not claim to have been 
treated for the disorder between the 1950s and the 1990s.  
The veteran also stated that his knee discomfort precluded 
him from walking more than a mile a day, standing for more 
than 30 minutes, hunting birds or playing sports.

The schedular criteria for evaluating cardiovascular disease 
was amended during the pendency of the present appeal.  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after a claim has been 
filed, but before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless congress provided otherwise.

The criteria for rating rheumatic fever are set forth at 38 
C.F.R. § 4.88b, Diagnostic Code 6309.  A 100 percent 
evaluation is provided for rheumatic fever as an active 
disease.  Thereafter, the disease is to be rated for 
residuals, such as heart damage under the appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6309, effective as of 
August 30, 1996.  The previous version provided for a 100 
percent rating for rheumatic fever as an established active 
generalized disease with constitutional symptoms.  Residuals 
were to be rated under the appropriate cardiac, 
musculoskeletal, neurological or other Diagnostic Code, e.g. 
7000, 5002, or 8105.  38 C.F.R. § 4.88b, Diagnostic Code 
6309, as in effect prior to August 30, 1996.

In the Board's judgment the totality of the medical evidence 
describing the veteran's symptomatology does not support the 
conclusion that the veteran's residuals of rheumatic fever 
are more disabling than contemplated by the currently 
assigned noncompensable rating.  Only one examiner has 
attempted to relate a specific symptom or manifestation to 
the veteran's history of rheumatic fever.  Dr. Sunga has 
reported that the veteran has a heart murmur that he opines 
is likely due to the veteran's rheumatic fever.  However, he 
had provided no clinical evidence to support this conclusion.  
More importantly, the Board notes that the veteran has been 
evaluated on numerous occasions by different VA examiners and 
not only have none of them found a heart murmur, but none of 
them have found any cardiac disease related to residuals of 
rheumatic fever whatsoever.  The Board notes further, that 
service connection for heart disease as secondary to service-
connected rheumatic fever was denied by the RO in a July 1995 
rating decision.  To the extent that the heart murmur may be 
said to be related to the veteran's rheumatic fever, the 
Board notes that this sole finding would not result in a 
compensable rating under any applicable diagnostic code.  
Further, there is no other medical evidence of orthopedic, 
cardiac or other residual of the veteran's single episode of 
rheumatic fever more than 40 years ago.  Moreover, the Board 
observes that to the extent that Dr. Sunga's statements may 
be read as suggesting a possible recurrence of rheumatic 
fever, the Board notes that none of the clinical medical 
evidence of record indicates that the veteran at present has 
or at any time since service had a recurrence of active 
rheumatic heart disease or related residuals.  The Board 
notes that Dr. Sunga's statements are speculative, qualified 
and indefinite and essentially far short of definitive 
diagnoses or opinions.  The private physician acknowledged 
that his May 1998 opinion arose to a significant degree from 
subjective, unconfirmed reports of symptoms provided only by 
the veteran, and that his September 1999 statements are 
conditioned upon a showing of symptomatology pertaining to 
arthritic inflammation for which there is no evidence in the 
record.  The Board concludes that the supported, well 
reasoned medical evidence of record based on an accurate 
review of the records does not indicate the presence of a 
recurrence of active rheumatic fever, or any current 
residuals of the 1954 episode of rheumatic fever.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased evaluation for the veteran's service-
connected residuals of rheumatic fever.  The benefit of the 
doubt doctrine is not applicable because the Board has 
determined that the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In reaching its decision the Board has carefully considered 
the history of the veteran's residuals of rheumatic fever and 
possible application of other provisions of 38 C.F.R., Parts 
3 and 4, (pertaining to extra-schedular evaluation) 
notwithstanding whether the veteran or his representative 
requested such consideration.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-3 (1991).  However, the Board finds that 
the record does not show the veteran's disability to be so 
exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, as 
to render application of the regular schedular standards 
impractical and warrant extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Service connection for shoulder and knee disorders

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  In addition, service connection may be granted 
for a chronic disease, including arthritis, if manifested to 
a compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  A veteran found to have a 
chronic disorder in service is entitled to service connection 
for that disorder if it becomes manifest after separation 
from service unless the manifestation is clearly attributable 
to an intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).  A chronic disorder 
is one for which there is evidence of a combination of in-
service manifestations sufficient to identify a disease 
entity and observation sufficient to establish chronicity (as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic").  38 C.F.R. § 3.303(b).  
Entitlement to service connection for a disorder shown to 
have been chronic during service does not require evidence of 
continuity of symptomatology after service.  Id.  However, 
where a disorder observed during service is not shown to have 
been chronic or where there is inadequate evidence of in-
service chronicity, entitlement to service connection 
requires a showing of continuity of symptomatology after 
discharge.  Id.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  Secondary service connection is 
also appropriate for the degree of aggravation of a 
nonservice-connected disorder which is proximally due to or 
the result of a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The medical evidence which was discussed at length in the 
first part of this decision fails to establish that a current 
bilateral shoulder or knee disorder is attributable to the 
veteran's in-service rheumatic fever.  Neither does it 
demonstrate a causal connection between any aspect of the 
veteran's period of active service and a current bilateral 
shoulder or knee disorder.  Certainly, the veteran's SMRs 
confirm that 1954 joint symptomatology, including a 
symptomatic right knee, preceded and was directly associated 
with rheumatic fever.  However the SMRs also show that the 
joint manifestations resolved along with the rheumatic fever 
and that neither recurred during the remainder of the 
veteran's active service.  Furthermore, there is no 
additional medical documentation of a joint disorder until 40 
years after the veteran's separation from service, at which 
time joint discomfort has been directly attributable only to 
degenerative arthritis.

The Board notes that Dr. Sunga's December 1994, May 1998 and 
September 1999 letters suggest the possibility of a 
connection between unconfirmed joint-related symptomatology 
and a recurrence of rheumatic fever.  However, to the extent 
that the veteran had joint manifestations of rheumatic fever, 
the Board notes that the grant of service connection for 
residuals of rheumatic fever would necessarily encompass such 
manifestations.  If the medical evidence showed such 
residuals, it could be the basis for an increased rating, as 
noted above.  However, not only does the medical evidence of 
record not indicate a relationship between the veteran's 
joint related complaints and rheumatic fever, but the 
evidence does not indicate that any currently diagnosed 
disability of the knees and shoulders is in any way related 
to service or to a service-connected disability.  To the 
extent that medical evidence demonstrates a joint disorder 
which may include current bilateral shoulder or knee 
disorders, both VA and private medical evidence attribute it 
directly only to degenerative osteoarthritis.  Beyond the 
appellant's own statements, there is no competent medical 
evidence linking a current bilateral shoulder or knee 
disorder to the veteran's rheumatic fever.  However, because 
the veteran is a lay person with no medical training or 
expertise, his statements alone cannot constitute competent 
evidence of the required nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  Further, even 
accepting the veteran's assertions of continuity of 
symptomatology relating to his shoulders and knees since 
service for purposes of determining whether a well-grounded 
claim has been presented, there is no competent medical 
opinion linking a current shoulder or knee disorder to that 
symptomatology.  Savage, 10 Vet. App. at 495.

The Board has determined that the veteran's claims for 
service connection are not well grounded.  As a result, the 
VA has no further duty to assist the veteran in developing 
the record to support this claims for service connection.  
See Epps, 126 F.3d at 1469 ("[T]here is nothing in the text 
of § 5107 to suggest that [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").

The Board is unaware of any information in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground any 
of this claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the current claim has been denied.  Id.


ORDER

Entitlement to a compensable rating for residuals of 
rheumatic fever is denied.

Entitlement to service connection for a bilateral shoulder 
disorder is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

